Exhibit 10.1 April 21, 2017 Eric H. Bjerkholt Sunesis Pharmaceuticals, Inc. 395 Oyster Point Blvd., Suite 400 South San Francisco, CA 94080 Dear Eric: The purpose of this letter is to set forth the transition and resignation agreement (the “Agreement”) between you and Sunesis Pharmaceuticals, Inc. (“Sunesis” or the “Company”).On April 7, 2017 you tendered your resignation as an officer and as an employee of the Company, which resignations the Company accepted.Set forth below are the terms agreed to between you and the Company for an orderly transition of your responsibilities, and an exchange of consideration in the mutual interests of both you and Sunesis. 1.Transition.You have resigned as an officer and employee of Sunesis effective April 27, 2017 (the “Resignation Date”).Until the Resignation Date, you will continue your full-time duties in exchange for continued compensation at your current rate and benefits eligibility.You hereby acknowledge that your termination of employment is not a Constructive Termination as defined in that certain Third Amended and Restated Executive Severance Benefits Agreement (the “Severance Agreement”) between you and the Company dated April 13, 2016. 2.Accrued Salary and Paid Time Off.On the Resignation Date, the Company will pay you all accrued salary, and all accrued and unused vacation earned through the Resignation Date, subject to standard payroll deductions and withholdings. 3.Health Care Coverage.Your group health care coverage under the Company’s health care plans will continue through April 30, 2017.Thereafter, to the extent provided by the federal COBRA law or, if applicable, state insurance laws, and by the Company’s current group health insurance policies, you may continue your group health insurance benefits at your own expense. 4.Consulting Agreement.Upon signing this agreement, the Company will enter into the consulting agreement set forth in Exhibit A (the “Consulting Agreement”).As part of this Agreement and the Consulting Agreement, you understand and agree that the options and any other Company equity granted to you during your employment will continue to vest from the Resignation Date through June 30, 2017, when vesting as to all of your options and equity grants shall cease.After June 30, 2017 and for the remaining period of time that you are performing services under the Consulting Agreement, no further vesting shall occur. 144965638 v1 Eric H. Bjerkholt
